DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (U.S. Patent Application 20210279639) in view of Vickery et al. (U.S. Patent Application 20210056298) and further in view of Stueve et al. (U.S. Patent Application 20200364843).

In regards to claim 1, Singh teaches a graded early warning system for pest quantity counting [Fig. 1; e.g. a pest pressure predicting computer system for determining a pest count in the pest trap, 0031, 0041], comprising: 
receiving at least one environment parameter [e.g. weather data, 0038]; 
detecting quantities [e.g. pest counts, 0040-0041] and species of multiple pests [e.g. a number of pest species, 0040] based on image processing [e.g. using image processing algorithms, 0041]; and 
a cloud server [Fig. 3; e.g. server system, 0047] used to receive the at least one environment parameter [Fig. 2, 3; e.g. the server receives weather data from the weather data source, 0038, 0047], and the quantities and species of multiple pests [Fig. 2, 3; e.g. the server receives trap data including the pest counts and the number of pest species from the trap data source, 0040, 0047]; 
wherein the cloud server immediately establishes pest probability models [e.g. one or more machine learning models, 0069-0072] for the multiple pests [e.g. first and second pests, 0070], generates early warning signals for the multiple pests [Fig. 9; e.g. predicted future pest pressures of three pests, 0071, 0073, 0083, 0097, 0101-0104], and prompts suppression decisions [e.g. treatment recommendations, 0074] for the multiple pests according to the at least one environment parameter and the quantities and species of multiple pests.
Singh does not explicitly teach
at least one image capturing device, used to capture images of at least one pest trapping device in an environment to generate at least one pest trapping image;
at least one environment monitoring and sensing device, used to detect the environment to generate at least one environment parameter (emphasis added);
at least one pest detecting and identifying device, used to detect quantities and species of multiple pests based on the at least one pest trapping image (emphasis added);
a cloud server, connected to the at least one image capturing device, the at least one environment monitoring and sensing device, and the at least one pest detecting and identifying device, and used to receive the at least one pest trapping image, and the at least one environment parameter (emphasis added).
However, Vickery teaches
at least one image capturing device [e.g. camera, 0091], used to capture images [e.g. captures images, 0091] of at least one pest trapping device [e.g. PMD including a trap, 0089, 0091] in an environment [e.g. building or monitored area, 0099] to generate at least one pest trapping image [e.g. generates image data, 0091];
at least one pest detecting and identifying device [e.g. controller, 0094], used to detect quantities [Fig. 19, 20; e.g. detecting each individual pest by highlighting areas of the image with rectangles provides how many pests are in the captured image, 0138-0139] and species [e.g. species, 0086] of multiple pests [e.g. pests, 0086] based on the at least one pest trapping image;
a cloud server [e.g. server performs AI generation and processing, 0094], connected to the at least one image capturing device [e.g. the camera of the PMD is connected to the server, 0090, also see 0087], and the at least one pest detecting and identifying device [e.g. the controller of the PMD is connected to the server, 0094], and used to receive the at least one pest trapping image [e.g. the image data is sent to the server for processing, 0091].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Singh’s graded early warning system with the features of
at least one image capturing device, used to capture images of at least one pest trapping device in an environment to generate at least one pest trapping image;
at least one pest detecting and identifying device, used to detect quantities and species of multiple pests based on the at least one pest trapping image;
a cloud server, connected to the at least one image capturing device, and the at least one pest detecting and identifying device, and used to receive the at least one pest trapping image 
in the same conventional manner as taught by Vickery because Vickery provides a method for increased speed and ease of deployment of a pest-management apparatus and a reduction in time and manpower to identify pest-management apparatuses that have operated [0008].
Singh as modified by Vickery does not explicitly teach
at least one environment monitoring and sensing device, used to detect the environment to generate at least one environment parameter (emphasis added);
a cloud server, connected to the at least one environment monitoring and sensing device, and used to receive the at least one environment parameter (emphasis added).
However, Stueve teaches
at least one environment monitoring and sensing device [e.g. ground-based or remote weather stations, 0080], used to detect the environment [Fig. 1b; e.g. obtaining microclimate data, 0080] to generate at least one environment parameter [Fig. 1b; e.g. microclimate parameters, 0080];
a cloud server [Fig. 10; e.g. CERES server, 0142-0144], connected to the at least one environment monitoring and sensing device [e.g. the CERES server is wirelessly connected to third party ground-based or remote weather stations, 0080, 0121, 0144, 0171-0172], and used to receive the at least one environment parameter [Fig. 10; e.g. the CERES server receives microclimate data including the microclimate parameters, 0142-0144].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Singh’s graded early warning system and the teachings of Vickery with the features of
at least one environment monitoring and sensing device, used to detect the environment to generate at least one environment parameter;
a cloud server, connected to the at least one environment monitoring and sensing device, and used to receive the at least one environment parameter
in the same conventional manner as taught by Stueve because Stueve provides an automated method for determining when a pest outbreak is probable based upon specific and quantitative measures [0011].  Furthermore, the method enables farmers to better manage crop pests through applications of agricultural chemicals or other management techniques [0011].

In regards to claim 2, Singh teaches the graded early warning system for pest quantity counting as claimed in claim 1 [see rejection of claim 1 above], further comprising: 
an electronic device [Fig. 4; e.g. client computing device, 0053], connected to the cloud server [e.g. the client computing device is communicatively couplable to a remote device such as a server system or web server, 0056] and used to immediately display the pest probability models [Fig. 9; e.g. the machine learning models generate predicted future pest pressure values that are represented as heat maps to be displayed to the user, 0069-0071, 0081-0083], the early warning signals [Fig. 9; e.g. the predicted future pest pressures of three pests are displayed using different colors indicating a low, moderate, or high level of pests in that area, 0071, 0073, 0083, 0097, 0101-0104], and the suppression decisions for the multiple pests [e.g. displaying the treatment recommendations to the user, 0074].

In regards to claim 3, Singh teaches the graded early warning system for pest quantity counting as claimed in claim 2 [see rejection of claim 1 above], wherein the electronic device is a mobile device [e.g. mobile computing device, 0087] used to receive and display the pest probability models, the early warning signals, and the suppression decisions for the multiple pests [e.g. the mobile computing device receives and displays the pest pressure predictions, heat maps, and treatment recommendations, 0035, 0074].

In regards to claim 4, Singh teaches the graded early warning system for pest quantity counting as claimed in claim 1 [see rejection of claim 1 above], wherein the cloud server includes a database [Fig. 1; e.g. database, 0034] used to store historical environment parameters [e.g. historical weather conditions, 0060], historical quantities and species of multiple pests [e.g. the trap data includes the pest counts and the number of pest species so the historical pest pressure corresponds historical pest counts and number of pest species, 0040, 0059], and historical pest probability models [e.g. historical pest pressure at each of the plurality of traps, 0059].
Singh does not explicitly teach historical pest trapping images.
However, Vickery teaches historical pest trapping images [e.g. training data includes pest image database data, 0085].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Singh’s graded early warning system with the features of historical pest trapping images in the same conventional manner as taught by Vickery because Vickery provides a method for increased speed and ease of deployment of a pest-management apparatus and a reduction in time and manpower to identify pest-management apparatuses that have operated [0008].

In regards to claim 5, Singh teaches the graded early warning system for pest quantity counting as claimed in claim 1 [see rejection of claim 1 above], wherein the cloud server includes a processor [Fig. 3; e.g. processor, 0048] used to establish the pest probability models for the multiple pests, generate the early warning signals for the multiple pests, and prompt the suppression decisions for the multiple pests [see rejection of claim 1 above], and generate relationships [e.g. correlations, 0066, 0068, 0071] between the at least one environment parameter, the pest probability models for the multiple pests, the early warning signals for the multiple pests, and the suppression decisions for the multiple pests.

In regards to claim 6, Singh teaches the graded early warning system for pest quantity counting as claimed in claim 1 [see rejection of claim 1 above], wherein the system uses a deep learning [e.g. deep learning algorithms, 0110-0111] to perform object recognition [e.g. image or object recognition, 0111].
Singh does not explicitly teach wherein the at least one pest detection and identification device uses a deep learning to perform artificial intelligence image identification of the quantities and species of the multiple pests (emphasis added).
However, Vickery teaches wherein the at least one pest detection and identification device uses artificial intelligence image identification [Fig. 23; e.g. AI based pest identification, 0151-0155] of the quantities and species of the multiple pests [e.g. generating analysis data such as the detected number of pests indicated by the number of highlighted areas and the species of the pests, 0153, also see 0086, 0138-0139].
Vickery does not explicitly teach deep learning.
However, Singh already taught deep learning [e.g. deep learning algorithms, 0110-0111].
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Vickery’s artificial intelligence image identification with Singh’s deep learning because deep learning algorithms are commonly used for object recognition and it is well known in the art of machine learning.

In regards to claim 7, Singh teaches the graded early warning system for pest quantity counting as claimed in claim 1 [see rejection of claim 1 above], wherein the early warning signals are prompted at different levels which are distinguished by different colors [Fig. 9; e.g. the predicted future pest pressures of three pests are displayed using different colors indicating a low, moderate, or high level of pests in that area, 0071, 0073, 0083, 0097, 0101-0104].

In regards to claim 8, Singh teaches the graded early warning system for pest quantity counting as claimed in claim 1 [see rejection of claim 1 above], wherein the suppression decisions prompt control methods and pesticide types based on the quantities and species of the multiple pests and the early warning signals for the multiple pests [e.g. treatment plans include spraying pesticides that are controlled based on the trap data including the pest counts and the number of pest species and the predicted future pest pressures, 0074-0075, 0106, also see 0040].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612